         Case 3:20-cv-01123-FAB Document 10 Filed 06/16/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



 EZEQUIEL DIAZ VICENTE                           Civil no. 20-cv-1123 (FAB)
   Plaintiff,                                    Habeas Corpus
                 v.

 COMMONWEALTH OF PUERTO RICO
   Defendant.
              MOTION TO INFORM AND REQUESTING ORDER
TO THE HONORABLE COURT:
Comes now the plaintiff, Mr. Díaz Vicente, and respectfully states and prays as follows:

   1. The undersigned has been appointed to represent Mr. Díaz Vicente in his matter before the

       Court.

   2. Unfortunately, the undersigned has not been able to communicate with Mr. Díaz Vicente

       because the Department of Corrections and Rehabilitation of Puerto Rico, as a preventive

       measure to address the COVID-19 pandemic, has prevented all legal visits.

   3. And although the COVID-19 Protocol of the Department of Corrections and Rehabilitation

       establishes a system by which attorneys can arrange legal visits through the agency's legal

       department, all efforts by the undersigned have been pointless. This is not an isolated

       incident, since others, like the Sociedad Para la Asistencia Legal, have reported a similar

       experience with the agency. The agency does not pick up the phone.

   4. Today, the undersigned traveled to Bayamon 501 only to be told by the agency guards that

       the Department of Corrections has not authorized the entry of lawyers and that no other

       mechanisms were available to speak in confidence with the client.

   5. It is worth noting that while the undersigned was outside the gates of the institution, the

       guards informed that various high ranking officials from the Puerto Rico Department of
            Case 3:20-cv-01123-FAB Document 10 Filed 06/16/20 Page 2 of 2




          Justice, including the Chief Deputy Prosecutor, were attending a presentation regarding the

          new video capabilities designed to assist inmates continue with their educational training.

   6. It is for this reason that the undersigned respectfully requests that the Court ORDERs the

          Commonwealth of Puerto Rico to allow the necessary legal visits with the client who is

          currently detained at the Bayamon 501 facility.

WHEREFORE, the undersigned respectfully requests that the Court takes note of the present

motion and authorize the requested Order.

RESPECTFULLY SUBMITTED.

   In San Juan, Puerto Rico, this 16th day of June 2020.

I HEREBY CERTIFY, that on this date the present document has been filed electronically and

is available for viewing and downloading from the Court’s CFM/ECF system by U.S. Attorney’s

Office.



                                      s/ Diego H. Alcalá Laboy
                                       Diego H. Alcalá Laboy
                                            PO Box 12247
                                         Tel.: (787) 432-4910
                                       USDC-PR No. 300504
                                    dalcala@defensorialegal.com
